Exhibit 10.43

LOGO [g65438img-001.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

  January 1, 2008    ADDRESS REPLY TO        P.O. BOX 1734        ATLANTA, GA
30301        404 676-2121

Coca-Cola Enterprises Limited

Charter Place

Uxbridge

Middlesex UB8 IEZ

England

RE: Bottler’s Agreement for Great Britain

Dear Sirs:

We refer to our recent discussions concerning the interpretation of certain
clauses of the Bottler’s Agreement entered into among The Coca-Cola Company, The
Coca-Cola Export Corporation (The Coca-Cola Company and The Coca-Cola Export
Corporation hereinafter collectively or severally referred to as the “Company”
unless otherwise specified) and Coca-Cola Enterprises Limited (hereinafter
“CCE”), effective January 1, 2008 (the “Bottler’s Agreement”).

Clause 8(b).

As we have discussed, the purpose of Clause 8(b) of the Bottler’s Agreement is
to enable the Company to respond to and address the needs of international and
multi-jurisdictional customers as described in the clause. As you can
appreciate, this is an important provision to ensure that the system continues
to be responsive to customer demands, and maintains its flexibility and
competitiveness. We understand your concerns around the Company exercising its
rights under this Clause, and confirm that the Company will act reasonably in
the exercise of its rights and will consult and agree with you prior to taking
any action.

Clause 22(d).

We note that you have expressed concerns regarding the rights that are reserved
to the Company in Clause 22(d) of the Bottler’s Agreement. This provision
addresses the rights of the parties in establishing and revising the maximum
prices for the trademarked beverage products of the Company. While many factors
impact pricing, the affordability of our products for our consumers is
critically important to the future success of our respective businesses. In the
Company’s view affordability reinforces consumer loyalty and repeat purchase of
our brands and ensures healthy competition in the marketplace. The Company and
the Bottler will engage in full and open dialogue regarding proposed movements
in price that impact multiple customers or that are across-the-board for a
package by the Bottler. As a result, the Company agrees that it will not
exercise the rights set forth in Clause 22(d).

Finally, for the sake of clarity:

(1) Clause 7 of the Bottler’s Agreement does not amend or otherwise change the
agreements between us regarding the Global Marketing Fund, and such Global
Marketing Fund agreements do not amend or otherwise change the Bottler’s
Agreement;



--------------------------------------------------------------------------------

Coca-Cola Enterprises Limited

January 1, 2008

Page 2

 

(2) Clause 10 allows you to distribute and sell the Beverages to wholesalers in
the Territory who sell to other wholesalers operating in the Territory;

(3) the Clause 20(c) limitations refer only to Company-trademarked items or
other Company proprietary items;

(4) paragraph (1.) of Joseph Gladden’s letter dated October 8, 1986 shall be
applicable to the Bottler’s Agreement, provided that a new letter shall be
issued making specific reference to the equivalent provision in each of CCE’s
bottler’s agreements; and

(5) pursuant to Clause 35, the Company and CCE will work to identify and use
jointly agreed procedures and processes for incidents involving Company brands.
Moreover, CCE recognizes that its close association with the Company means it
will use its best efforts to use those same agreed procedures for incidents
involving non-Company brands and to involve the Company appropriately when such
incidents occur. The parties also agree that each shall not be bound by such
procedures to the extent otherwise required by the interests of the company’s
shareowners, or by law or regulation.

It is agreed that this letter falls within the merger provisions of clause 37(b)
of the Bottler’s Agreement.

We hope that the above addresses your concerns.

 

  Sincerely,   THE COCA-COLA COMPANY   By:  

LOGO [g65438sig-001.jpg]

    Authorized Representative LOGO [g65438sig-003.jpg]   Date:   1/10/2008   THE
COCA-COLA COMPANY   By:  

LOGO [g65438sig-002.jpg]

    Authorized Representative   Date:   1/10/2008

 

Agreed: COCA-COLA ENTERPRISES LIMITED By:  

LOGO [g65438sig-004.jpg]

  Authorized Representative Date:   1/14/2008



--------------------------------------------------------------------------------

Bottler’s Agreement

THIS AGREEMENT, made and entered into with effect from January 1, 2008, by and
among THE COCA-COLA COMPANY, a corporation organized and existing under the laws
of the State of Delaware, United States of America, with principal offices at
One Coca-Cola Plaza, N.W., in the City of Atlanta, State of Georgia 30313,
United States of America; THE COCA-COLA EXPORT CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, United States of
America, with principal offices at One Coca-Cola Plaza, N.W., in the City of
Atlanta, State of Georgia 30313, United States of America (The Coca-Cola Company
and The Coca-Cola Export Corporation hereinafter collectively or severally
referred to as the “Company” unless otherwise specified); and COCA-COLA
ENTERPRISES LIMITED, a corporation organized and existing under the laws of
England, with principal offices at Charter Place, Uxbridge, Middlesex UB8 1EZ,
England (hereinafter referred to as the “Bottler”).

WITNESSETH:

WHEREAS,

 

A. The Coca-Cola Company is engaged in the manufacture and the sale of beverage
bases, essences, and other ingredients and a beverage base concentrate
(hereinafter referred to as the “Concentrate”), the formula for which is an
industrial secret of The Coca-Cola Company, from which a non-alcoholic beverage
syrup or powder (hereinafter referred to as the “Syrup”) is prepared, and is
also engaged in the manufacture and sale of the Syrup, which Concentrate or
Syrup is used in the preparation of a non-alcoholic beverage product
(hereinafter referred to as the “Beverage”) for sale in bottles and other
containers and in other forms or manners;

 

B. The Coca-Cola Company is the owner of the trade marks including “Coca-Cola”
and “Coke” that distinguish the Concentrate, the Syrup, and the Beverage, the
trade mark consisting of a Distinctive Bottle in various sizes in which the
Beverage has been marketed for many years, the depiction of the Distinctive
Bottle, the Dynamic Ribbon device, and the intellectual property embodied in the
distinctive trade dress, other design devices and packaging elements associated
with the Concentrate, the Syrup and the Beverage (said trade marks “Coca-Cola”,
“Coke”, the Distinctive Bottle, the depiction of the Distinctive Bottle, the
Dynamic Ribbon device, the intellectual property embodied in the distinctive
trade dress, other design devices and packaging elements associated with the
Concentrate, the Syrup and the Beverage, and any additional trade marks that The
Coca-Cola Company may adopt from time to time to distinguish the Concentrate,
the Syrup and the Beverage being hereinafter referred to as the “Trade Marks”);

 

C. The Company has the exclusive right to prepare, package, distribute and sell
the Beverage and the right to manufacture and sell the Concentrate in Great
Britain and the Isle of Man;

 

D. The Coca-Cola Company has designated and authorized certain third parties to
supply the Concentrate to the Bottler (said third parties being hereinafter
referred to as the “Authorized Suppliers”);

 

E. The Bottler has requested an authorization from the Company to use the Trade
Marks in connection with the preparation, packaging, distribution and sale of
the Beverage in and throughout a territory as defined and described in this
Agreement;

 

Page 1



--------------------------------------------------------------------------------

F. The Company is willing to grant the requested authorization to the Bottler
under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties agree as follows:

 

I. OBJECT OF THE AGREEMENT

 

1.   The Company hereby authorizes the Bottler, and the Bottler undertakes, upon
the following terms and conditions, to prepare and package the Beverage in such
containers as may be approved by the Company in writing from time to time
(hereinafter referred to as “Approved Containers”) and to distribute and sell
the same under the Trade Marks, in and throughout the following territory
(hereinafter referred to as the “Territory”):

GREAT BRITAIN and THE ISLE OF MAN

 

2.   The Bottler recognizes that the Company has entered into or may enter into
agreements similar to this Agreement with other parties outside the Territory
and accepts the limitations such agreements may reasonably impose on the Bottler
in the conduct of its business under this Agreement. The Bottler further agrees
to conduct its business in such a manner so as to avoid conflicts with such
other parties, and, in the event of disputes nevertheless arising with such
other parties, to make every reasonable effort to settle them amicably. 3.   The
Bottler will use the Concentrate exclusively for the preparation of the Syrup
and the preparation and packaging of the Beverage as prescribed from time to
time by the Company. The Bottler undertakes not to sell or resell the
Concentrate or the Syrup, nor permit the same to fall into the hands of third
parties, without the prior written consent of the Company. 4.   The Coca-Cola
Company retains the sole and exclusive right at any time to determine the
formula, composition or ingredients for the Concentrate and the Beverage. 5.  
Except as may be provided herein and for the term of this Agreement, the Company
will refrain from selling or distributing, or from causing the sale or
distribution of, the Beverage in the Territory in Approved Containers. The
Company reserves the rights, however, to prepare and package the Beverage in any
container in the Territory for sale outside the Territory, and to prepare,
package, distribute or sell, or authorize third parties to prepare, package,
distribute or sell, the Beverage in the Territory in any container other than an
Approved Container.

 

Page 2



--------------------------------------------------------------------------------

II. OBLIGATIONS OF THE BOTTLER RELATIVE TO THE MARKETING, PLANNING AND REPORTING

 

6.   The Bottler covenants and agrees with the Company:   (a)  

to make every effort and employ all practicable and approved means to promote,
develop and exploit the full potential of the business of preparing, packaging,
distributing, marketing and selling the Beverage throughout the Territory by
creating, stimulating and expanding continuously the future demand for the
Beverage and by satisfying fully and in all respects the current demand
therefor;

  (b)  

to prepare, package, distribute and sell such quantities of the Beverage as
shall in all respects satisfy fully every demand for the Beverage within the
Territory; however, with the prior written consent of the Company, the Bottler
may purchase the Beverage in Approved Containers from parties designated in
writing by the Company for resale by the Bottler within the Territory;

  (c)  

to invest all the capital and to obtain and expend all the funds required for
the organization, installation, operation, maintenance and replacement within
the Territory of such manufacturing, warehousing, marketing, distribution,
delivery, transportation and other facilities and equipment as shall be
necessary for the Bottler to comply with its obligations under this Agreement;

  (d)  

to provide competent and well-trained management and recruit, train, maintain
and direct all personnel required, sufficient in every respect to perform all of
the obligations of the Bottler under this Agreement;

  (e)  

to deliver to the Company once in each calendar year a program or plan in
writing acceptable to the Company as to form and substance and in accordance
with the Bottler’s obligations under this Agreement, showing in detail the
activities of the Bottler contemplated for the ensuing twelve-month period or
such other period as the Company may prescribe, to prosecute such program or
plan diligently, and to deliver to the Company upon its request written reports
of the progress of the work in an acceptable form;

  (f)  

to report to the Company accurate and current information on production,
distribution and sales of the Beverage at such intervals, in such detail and in
such form as may be requested by the Company;

  (g)  

to maintain accurate books, accounts and records and to provide to the Company
such financial, accounting and other information as the Company may request to
enable the Company to determine whether the Bottler is maintaining the
consolidated financial capacity reasonably necessary to perform its obligations
under this Agreement and in recognition of the Company’s interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of the bottling, distribution and sales system;

 

Page 3



--------------------------------------------------------------------------------

  (h)  

not to sell and/or distribute the Beverage, without the prior written consent of
the Company, outside the Territory or to anyone who intends to resell the
Beverage outside the Territory; the foregoing prohibition does not apply if the
Territory is a Member State or within a Member State of the European Economic
Area and the sale results from an order from a customer in another Member State
or for export to another Member State; and

  (i)  

not to actively seek customers nor maintain a branch outside the Territory;
however, the Bottler shall have the right to fill unsolicited orders for the
Beverage from any customer located within another Member State or for export to
another Member State of the European Economic Area.

7.   The Bottler must, for its own account, budget and expend such funds for
advertising, marketing and promoting the Beverage as may be reasonably required
by the Company to create, stimulate and sustain the demand for the Beverage in
the Territory, provided that the Bottler shall submit all advertising, marketing
and promotional projects relating to the Trade Marks or the Beverage to the
Company for its prior approval, and shall use, publish, maintain or distribute
only such advertising, marketing or promotional material relating to the Trade
Marks or the Beverage as the Company shall approve and authorize. The Company
may agree from time to time and subject to such terms and conditions as it shall
stipulate in each case to contribute financially to the Bottler’s marketing
programs. The Company may also undertake, at its own expense and independently
from the Bottler, any additional advertising or sales promotion activities in
the Territory it deems useful or appropriate. 8.   (a)  

The Bottler recognizes that the Company has entered into or may enter into
agreements similar to this Agreement with other parties outside the Territory
and accepts the limitations such agreements may reasonably impose on the Bottler
in the conduct of its business under this Agreement. The Bottler further agrees
to conduct its business in such a manner so as to avoid conflicts with such
other parties, and, in the event of disputes nevertheless arising with such
other parties, to make every reasonable effort to settle them amicably.

  (b)  

The Bottler will not oppose any additional actions the adoption of which are
considered by the Company as necessary and justified in order to protect and
improve the sales and distribution system for the Beverage, including, but not
limited to, those actions which might be adopted concerning the supply of large
and/or special customers whose field of activity transcends the boundaries of
the Territory, even if such actions should limit the Bottler’s rights under this
Agreement, including measures taken in compliance with the Rules of Competition
of the European Union.

9.   The Bottler, recognizing the important benefit to itself and all the other
parties referred to in Clause 8(a) above, of a uniform external appearance of
the distribution and other equipment and materials used under this Agreement,
agrees to accept and apply the standards adopted and issued from time to time by
the Company for the design and decoration of trucks and other delivery vehicles,
cases, cartons, coolers, vending machines and other materials and equipment used
in the distribution and sale of the Beverage.

 

Page 4



--------------------------------------------------------------------------------

10.   The Bottler acknowledges and agrees that the broadest possible direct
distribution and sale of the Beverage to retail outlets and final consumers in
the Territory is an essential element in satisfying fully the demand for the
Beverage pursuant to this Agreement. Notwithstanding the recognized advantages
of direct distribution, the Bottler shall be authorized to distribute and sell
the Beverage to wholesalers in the Territory who sell only to retail outlets in
the Territory. Any other methods of distribution shall be subject to the prior
written consent of the Company. 11.   (a)  

In the event any of the Beverage prepared, packaged, distributed or sold by the
Bottler is found within the territory of another authorized bottler or
authorized distributor within a state that is not a Member State of the European
Economic Area (hereinafter referred to as the “Injured Bottler”), then, in
addition to all other remedies available to the Company:

 

  (1) if the phenomenon persists or reoccurs after the Company has requested the
Bottler, in writing, to end or prevent it, by discharging the Bottler’s
obligation under Clauses 6(h) and (i), the Company may, in its sole discretion,
cancel forthwith the approval for the container(s) of the type which were found
in the Injured Bottler’s territory;

 

  (2) the Company may charge the Bottler an amount of compensation for the
Beverage found in the Injured Bottler’s territory, to include all lost profits,
expenses and other costs incurred by the Company and the Injured Bottler; and

 

  (3) the Company may purchase any of the Beverage prepared, packaged,
distributed or sold by the Bottler which is found in the Injured Bottler’s
territory, and the Bottler shall, in addition to any other obligation it may
have under this Agreement, reimburse the Company for the Company’s cost of
purchasing, transporting and/or destroying such Beverage.

 

  (b)  

In the event the Beverage prepared, packaged, distributed or sold by the Bottler
is found in the territory of an Injured Bottler, the Bottler shall make
available to representatives of the Company all sales agreements and other
records relating to the Beverage and assist the Company in all investigations
relating to the sale and distribution of the Beverage outside the Territory.

  (c)  

The Bottler shall immediately inform the Company if at any time any solicitation
or offer to purchase the Beverage is made to the Bottler by a third party which
the Bottler knows or has reason to believe or suspect would result in the
Beverage being marketed, sold, resold, distributed or redistributed outside the
Territory in breach of this Agreement.

 

III. OBLIGATIONS OF BOTTLER RELATIVE TO THE TRADE MARKS

 

12.   The Bottler will at all times recognize the validity and ownership of the
Trade Marks by The Coca-Cola Company and will not at any time put in issue the
validity and ownership of the Trade Marks.

 

Page 5



--------------------------------------------------------------------------------

13.   Nothing herein shall give the Bottler any interest in the Trade Marks or
the goodwill attaching thereto or in any label, design, container or other
visual representations thereof, or used in connection therewith; and the Bottler
acknowledges and agrees that all rights and interest created through such usage
of the Trade Marks, labels, designs, containers or other visual representations
shall inure to the benefit and be the property of The Coca-Cola Company. The
Coca-Cola Company and the Bottler agree and understand that there is extended to
the Bottler under this Agreement a mere temporary permission, uncoupled with any
right or interest, and without payment of any fee or royalty charge, to use said
Trade Marks, labels, designs, containers or other visual representations
thereof, in connection with the preparation, packaging, distribution and sale of
the Beverage in Approved Containers; said use to be in such manner and with the
result that all goodwill relating to the same shall accrue to The Coca-Cola
Company as the source and origin of such Beverage, and the Company shall be
absolutely entitled to determine in every instance the manner of presentation
and such other steps necessary or desirable to secure compliance with this
Clause 13. 14.   The Bottler shall not adopt or use any name, corporate name,
trading name, title of establishment or other commercial designation which
includes the words “Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any
name that is confusingly similar to any of them, or any graphic or visual
representation of the Trade Marks or any other trade mark or intellectual
property owned by The Coca-Cola Company, without the prior written consent of
The Coca-Cola Company. 15   The Bottler covenants and agrees during the term of
this Agreement and in accordance with applicable laws:   (a)  

not to manufacture, prepare, package, distribute, sell, deal in or otherwise be
concerned with any product associated with any trade dress or any container that
is an imitation of a trade dress or container in which the Company claims a
proprietary interest or which is likely to be confused with or cause confusion
or be perceived by consumers as confusingly similar to or be passed off as such
trade dress or container;

  (b)  

not to manufacture, prepare, package, distribute, sell, deal in or otherwise be
concerned with any product associated with any trade mark or other designation
which is an imitation or infringement of any of the Trade Marks or is likely to
cause passing-off of any product which is intended to lead the public to believe
that it originates with the Company because of the Bottler’s association with
the business of manufacturing, preparing, packaging, distributing and selling
the Beverage; without in any way limiting the generality of the foregoing, it is
hereby expressly understood and stipulated that use of the word “Coca” or local
language or phonetic equivalent in any form or fashion, or any word graphically
or phonetically similar thereto or in imitation thereof, on any product other
than that of The Coca-Cola Company would constitute an infringement of the trade
mark “Coca-Cola” or be likely to cause passing-off;

  (c)  

not to use delivery vehicles, cases, cartons, coolers, vending machines and
other equipment bearing the Trade Marks for the distribution and sale of any
products which are not identified by the Trade Marks without the prior written
consent of the Company;

 

Page 6



--------------------------------------------------------------------------------

  (d)  

during the term of this Agreement and for a period of two (2) years after its
termination not to manufacture, prepare, package, distribute, sell, deal in or
otherwise be concerned with any other concentrate, beverage base, syrup or
beverage which is likely to be confused with or passed off for the Concentrate,
Syrup or Beverage; and

  (e)  

not to acquire or hold, directly or indirectly, any ownership interest in, or
enter into any contract or arrangement with respect to the management or control
of any person or legal entity, within or outside of the Territory, that engages
in any of the activities prohibited under this Clause 15.

  The covenants herein contained apply not only to the activities with which the
Bottler may be directly concerned, but also to activities with which the Bottler
may be indirectly concerned through ownership, control, management, partnership,
agreement or otherwise, and whether located within or outside of the Territory.
16.   It is understood and agreed among the parties that in the event that
either:
  (a)  

a third party which is in the opinion of the Company directly or indirectly
through ownership, control, management or otherwise, concerned with the
manufacture, preparation, packaging, distribution or sale of any product
specified in Clause 15 hereof shall acquire or otherwise obtain control or any
direct or indirect influence on the management of the Bottler; or

  (b)  

any person, firm or company having majority ownership or direct or indirect
control of the Bottler or who is directly or indirectly controlled either by the
Bottler or by any third party which has control or any direct or indirect
influence in the opinion of the Company on the management of the Bottler, shall
engage in the preparation, packaging, distribution or sale of any products
specified in Clause 15 hereof;

  then the Company shall have the right to terminate this Agreement forthwith
without liability for damages unless the third party making such acquisition
referred to in subclause (a) hereof or the person, firm or company referred to
in subclause (b) hereof shall, on being notified in writing by the Company of
its intention to terminate as aforesaid, agrees to discontinue, and shall in
fact discontinue, the manufacture, preparation, packaging, distribution or sale
of such product(s) within a reasonable period not exceeding six (6) months from
the date of notification.

 

IV. OBLIGATIONS OF BOTTLER RELATIVE TO THE PREPARATION AND PACKAGING OF THE
BEVERAGE

 

17.   (a)  

The Bottler covenants and agrees to use only the Concentrate in preparing the
Syrup and the Syrup only for preparing and packaging the Beverage, in strict
adherence to and compliance with the written instructions issued to the Bottler
from time to time by the Company. The Bottler further

 

Page 7



--------------------------------------------------------------------------------

   

covenants and agrees that, in preparing, packaging and distributing the
Beverage, the Bottler shall at all times conform to the standards, including
quality, hygienic, environmental and otherwise, established in writing from time
to time by the Company and comply with all applicable legal requirements.

  (b)  

The Bottler, recognizing the importance of identifying the source of manufacture
of the Beverage in the market, agrees to use identification codes on all
packaging materials for the Beverage, including Approved Containers and
non-returnable cases. The Bottler further agrees to install, maintain and use
the necessary machinery and equipment required for the application of such
identification codes. The Company shall provide the Bottler, from time to time,
with necessary instructions in writing regarding the forms of the identification
codes to be used by the Bottler in that connection, and the production and sales
records to be maintained by the Bottler.

  (c)  

In the event the Company determines or becomes aware of the existence of any
quality or technical problems relating to the Beverage or Approved Containers in
respect of the Beverage, the Company may require the Bottler to take all
necessary action to recall all of the Beverage or withdraw immediately any such
Beverage from the market or the trade, as the case may be. The Company shall
notify the Bottler by telephone, fax, e-mail or any other form of immediate
communication with written confirmed receipt, of the decision by the Company to
require the Bottler to recall such Beverage or withdraw such Beverage from the
market or trade, and the Bottler shall, upon receipt of such notice, immediately
cease distribution of such Beverage and take such other actions as may be
required by the Company in connection with the recall of such Beverage or
withdrawal of such Beverage from the market or trade.

  (d)  

In the event the Bottler determines or becomes aware of the existence of quality
or technical problems relating to the Beverage or Approved Containers in respect
of the Beverage, then the Bottler shall immediately notify the Company by
telephone, fax, e-mail or any other form of immediate communication with written
confirmed receipt. This notification shall include: (1) the identity and
quantities of the Beverage involved, including the specific Approved Containers,
(2) coding data and (3) all other relevant data that will assist in tracing such
Beverage.

  The Bottler shall permit the Company, its officers, agents or designees, at
all times to enter and inspect the facilities, equipment and methods used by the
Bottler, whether directly or incidentally, in or for the preparation, packaging,
storage and handling of the Beverage to ascertain whether the Bottler is
complying with the terms of this Agreement, including, but not limited to
Clauses 17, 21 and 34. The Bottler also agrees to provide the Company with all
the information regarding Bottler’s compliance with the terms of this Agreement,
including, but not limited to, Clauses 17, 21 and 34, as the Company may request
from time to time. 18.   The Bottler shall submit to the Company, at the
Bottler’s expense, samples of the Syrup, the Beverage and of materials used in
the preparation of the Syrup and the Beverage, in accordance with instructions
that the Company may give from time to time.

 

Page 8



--------------------------------------------------------------------------------

19.   (a)  

In the packaging, distribution and sale of the Beverage, the Bottler shall use
only such Approved Containers and closures, cases, cartons, labels and other
packaging materials approved from time to time by the Company, and the Bottler
shall purchase such items only from manufacturers who have been authorized in
writing by the Company to manufacture the items to be used in connection with
the Trade Marks and the Beverage. The Company shall use its best efforts to
approve two or more manufacturers of such items, it being understood that said
approved manufacturers maybe located within or outside of the Territory.

  (b)  

The Bottler shall inspect Approved Containers and closures, cases, cartons,
labels and other packaging materials to be used in connection with the Beverage
and shall use only those items which the Bottler has determined comply with both
the standards established by applicable laws in the Territory and the standards
and specifications prescribed by the Company. The Bottler shall assume
independent responsibility in connection with the use of such Approved
Containers, closures, cases, cartons, labels and other packaging materials which
the Bottler has determined conform to such standards.

  (c)  

The Bottler shall maintain at all times a sufficient stock of Approved
Containers, closures, cases, cartons, labels and other packaging materials to
satisfy fully the demand for the Beverage in the Territory.

20.   (a)  

The Bottler recognizes that increases in the demand for the Beverage, as well as
changes in the Approved Containers, may from time to time require modifications
or other changes in respect of its existing manufacturing, packaging, delivery
or vending equipment or require the purchase of additional manufacturing,
packaging, delivery or vending equipment. The Bottler agrees to make such
modifications to existing equipment and to purchase and install such additional
equipment as necessary with sufficient lead time to enable the introduction of
new Approved Containers and the preparation and packaging of the Beverage in
accordance with the continuing obligations of the Bottler to develop, stimulate
and satisfy fully every demand for the Beverage in the Territory.

  (b)  

In the event the Bottler uses refillable Approved Containers in the preparation,
packaging, distribution and sale of the Beverage, the Bottler agrees to invest
the necessary capital and to appropriate and expend such funds as may be
required from time to time to establish and maintain an adequate inventory of
refillable Approved Containers. In order to ensure the continuing quality and
appearance of said inventory of refillable Approved Containers, the Bottler
further agrees to replace all or part of the inventory of refillable Approved
Containers as may be reasonably necessary and in accordance with the obligations
of the Bottler pursuant to this Agreement.

  (c)  

The Bottler shall not use or permit the use of the Approved Containers,
closures, cases, cartons, labels and other packaging materials referred to in

 

Page 9



--------------------------------------------------------------------------------

   

this Agreement for any purpose, except in connection with the Beverage and shall
not refill or otherwise reuse any non-refillable Approved Containers that have
been previously used.

21.   (a)  

The Bottler shall be solely responsible in carrying out its obligations herein
for compliance with all statutes, regulations and by-laws issued by government
or local or other competent authorities applicable in the Territory, and shall
inform the Company forthwith of any provision thereof which would prevent or
limit in any way strict compliance by the Bottler with its obligations herein.

  (b)  

Without limiting the generality of the foregoing, the Bottler covenants and
agrees to comply at all times with (i) all environmental, health and safety
laws, regulations, and other legal requirements issued by government authorities
applicable in the Territory and (ii) the Company’s environmental management
standards or program as issued from time to time in writing.

 

V. CONDITIONS OF PURCHASE AND SALE

 

22.   (a)  

The Company reserves the right, by giving written notice to the Bottler, to
establish and to revise from time to time and at any time, in its sole
discretion, the price of the Concentrate, the Authorized Supplier, the supply
point and alternate supply points for the Concentrate, the conditions of
shipment and payment, and the currency or currencies acceptable to the Company
or the Authorized Suppliers.

  (b)  

If the Bottler is unwilling to pay the revised price in respect of the
Concentrate, then the Bottler shall so notify the Company in writing within
thirty (30) days from receipt of the written notice from the Company revising
the aforesaid price. In such event, this Agreement shall terminate automatically
without liability by any party for damages three (3) calendar months after
receipt of the Bottler’s notification.

  (c)  

Any failure on the part of the Bottler to notify the Company in respect of the
revised price of the Concentrate pursuant to subclause (b) hereof shall be
deemed to be acceptance by the Bottler of the revised price.

  (d)  

The Company reserves the right, to the extent permitted by the law applicable in
the Territory, to establish and to revise, by giving written notice to the
Bottler, maximum prices at which the Beverage in Approved Containers may be sold
by the Bottler to wholesalers and retailers and the maximum retail prices for
the Beverage. It is recognized in this regard that the Bottler may sell the
Beverage to wholesalers and retailers and authorize the retail sale of the
Beverage at prices which are lower than the maximum prices. The Bottler shall
not, however, increase the maximum prices established or revised by the Company
at which the Beverage in Approved Containers may be sold to wholesalers and
retailers nor authorize an increase in the maximum prices for the Beverage
without the prior written consent of the Company.

 

Page 10



--------------------------------------------------------------------------------

  (e)  

The Bottler undertakes to collect from or charge to retail or wholesale outlets,
as applicable, for each refillable Approved Container and each returnable case
delivered to retail or wholesale outlets, such deposits as the Company may
determine from time to time by giving written notice to the Bottler, and to make
all reasonably diligent efforts to recover all empty refillable Approved
Containers and cases and, upon recovery, to refund or to credit the deposits for
said refillable Approved Containers and returnable cases returned undamaged and
in good condition.

 

VI. DURATION AND TERMINATION OF AGREEMENT

 

23.   This Agreement shall expire, without notice, on December 31, 2017, unless
it has been earlier terminated as provided herein. It is recognized and agreed
among the parties hereto that the Bottler shall have no right to claim a tacit
renewal of this Agreement. 24.   (a)  

This Agreement may be terminated by the Company or the Bottler forthwith and
without liability for damages by written notice given by the party entitled to
terminate to the other party:

 

  (1) if the Company, the Authorized Suppliers or the Bottler cannot legally
obtain foreign exchange to remit abroad in payment of imports of the Concentrate
or the ingredients or materials necessary for the manufacture of the
Concentrate, the Syrup or the Beverage; or

 

  (2) if any part of this Agreement ceases to be in conformity with the laws or
regulations applicable in the Territory and, as a result thereof, or as a result
of any other laws affecting this Agreement, any one of the material stipulations
herein cannot be legally performed or the Syrup cannot be prepared, or the
Beverage cannot be prepared or sold in accordance with the instructions issued
by the Company pursuant to Clause 17 above, or if the Concentrate cannot be
manufactured or sold in accordance with the Company’s formula or the standards
prescribed by it.

 

  (b)  

This Agreement may be terminated forthwith by the Company without liability for
damages:

 

  (1) if the Bottler becomes insolvent, or if a petition in bankruptcy is flied
against or on behalf of the Bottler which is not stayed or dismissed within one
hundred and twenty (120) days, or if the Bottler passes a resolution for winding
up, or if a winding up or judicial management order is made against the Bottler,
or if a receiver is appointed to manage the business of the Bottler, or if the
Bottler enters into any judicial or voluntary scheme of composition with its
creditors or concludes any similar arrangements with them or makes an assignment
for the benefit of creditors; or

 

Page 11



--------------------------------------------------------------------------------

  (2) in the event of the Bottler’s dissolution, nationalization or
expropriation, or in the event of the confiscation of the production or
distribution assets of the Bottler.

 

25.   (a)  

This Agreement may also be terminated by the Company or the Bottler without
liability for damages if the other party fails to observe any one or more of the
terms, covenants or conditions of this Agreement, and fails to remedy such
default(s) within sixty (60) days after such party has been given written notice
of such default(s).

  (b)  

In addition to all other remedies to which the Company may be entitled
hereunder, if at any time the Bottler fails to follow the instructions or to
maintain the standards prescribed by the Company or required by applicable laws
in the Territory for the preparation and packaging of the Syrup or the Beverage,
the Company shall have the right to prohibit the production of the Syrup or the
Beverage until the default has been corrected to the Company’s satisfaction, and
the Company may demand the suspension of distribution and delivery of the
Beverage and further demand the recall or withdrawal from the market or trade,
at the Bottler’s expense, of the Beverage not in conformity with or not
manufactured in conformity with such instructions, standards or requirements,
and the Bottler shall promptly comply with such prohibition or demand. During
the period of such prohibition of production, the Company shall be entitled to
suspend deliveries of the Concentrate to the Bottler and to supply the Beverage
or to arrange for others to supply the Beverage in the Territory. No prohibition
or demand shall be deemed a waiver of the rights of the Company to terminate
this Agreement pursuant to this Clause 25.

26.   Upon the expiration or earlier termination of this Agreement:   (a)  

the Bottler shall not thereafter prepare, package, distribute or sell the
Beverage or make any use of the Trade Marks, Approved Containers, closures,
cases, cartons, labels, other packaging material or advertising, marketing or
promotional material used or which are intended for use by the Bottler solely in
connection with the preparation, packaging, distribution and sale of the
Beverage;

  (b)  

the Bottler shall forthwith eliminate all references to the Company, the
Beverage and the Trade Marks from the premises, delivery vehicles, vending
machines, coolers and other equipment of the Bottler and from all business
stationery and all written, graphic, electromagnetic, digital or other
advertising, marketing or promotional material used or maintained by the
Bottler, and the Bottler shall not thereafter hold forth in any manner
whatsoever that the Bottler has any connection with the Company, the Beverage or
the Trade Marks;

  (c)  

the Bottler shall forthwith deliver to the Company or a third party, in
accordance with such instructions as the Company shall give, all of the
Concentrate, Beverage in Approved Containers, usable Approved Containers bearing
the Trade Marks or any of them, closures, cases, cartons, labels and other
packaging materials bearing the Trade Marks and advertising material for the
Beverage still in the Bottler’s possession or

 

Page 12



--------------------------------------------------------------------------------

   

under its control, and the Company shall, upon delivery thereof pursuant to such
instructions, pay to the Bottler a sum equal to the reasonable market value of
such supplies or materials, provided that the Company will accept and pay for
only such supplies or materials as are in first-class and usable condition; and
provided further that all Approved Containers, closures, cases, cartons, labels
and other packaging materials and advertising materials bearing the name of the
Bottler and any such supplies and materials which are unfit for use according to
the Company’s standards shall be destroyed by the Bottler without cost to the
Company; and provided further that, if this Agreement is terminated in
accordance with the provisions of Clauses 16, 22(b), 24(a), 25 or 27 or as a
result of any of the contingencies provided in Clause 30 (including termination
by operation of law), or if the Agreement is terminated by the Bottler for any
reason other than in accordance with or as a result of the operation of Clauses
22(b) or 25, the Company shall have the option, but no obligation, to purchase
from the Bottler the supplies and materials referred to above; and

  (d)  

all rights and obligations hereunder, whether specifically set out or whether
accrued or accruing by use, conduct or otherwise, shall expire, cease and end,
excepting all provisions concerning the obligations of the Bottler as set forth
in Clauses I l(a)(2) and (a)(3) and 12, 13, 14, 26, 31, 32, 33(a), 33(c) and
33(d), all of which shall continue in full force and effect, provided always
that this provision shall not affect any rights the Company may have against the
Bottler in respect of any claim for nonpayment of any debt or account owed by
the Bottler to the Company or its Authorized Suppliers.

 

VII. OWNERSHIP AND CONTROL OF THE BOTTLER

 

27.   It is recognized and acknowledged among the parties hereto that the
Company has a vested and legitimate interest in maintaining, promoting and
safeguarding the overall performance, efficiency and integrity of the Company’s
international bottling, distribution and sales system. It is further recognized
and acknowledged among the parties hereto that this Agreement has been entered
into by the Company intuitu personae and in reliance upon the identity,
character and integrity of the owners, controlling parties and managers of the
Bottler, and the Bottler warrants having made to the Company prior to the
execution hereof a full and complete disclosure of the owners and of any third
parties having a right to, or power of, control or management of the Bottler. It
is therefore agreed among the parties hereto that notwithstanding the provisions
of Clause 16 or any other provision of this Clause 27, in the event of any
change, due to any cause, of the real persons or legal entities having direct or
indirect ownership or control of the Bottler, including any changes of the
share-owner composition of such entities, the Company, in its sole discretion,
may terminate this Agreement forthwith and without liability for damages. The
Bottler, therefore, covenants and agrees:   (a)  

not to assign, transfer, pledge or in any way encumber this Agreement or any
interest herein or rights hereunder, in whole or in part, to any third party or
parties without the prior written consent of the Company;

 

Page 13



--------------------------------------------------------------------------------

  (b)  

not to delegate performance of this Agreement, in whole or in part, to any third
party or parties without the prior written consent of the Company;

  (c)  

to notify the Company promptly in the event of or upon obtaining knowledge of
any third party action which may or will result in any change in the ownership
or control of the Bottler;

  (d)  

to make available from time to time and at the request of the Company complete
records of current ownership of the Bottler and full information concerning any
third party or parties by whom it is controlled, directly or indirectly;

  (e)  

to the extent the Bottler has any legal control over changes in the ownership or
control of the Bottler, not to initiate or implement, consent to or acquiesce in
any such change without the prior written consent of the Company; and

  (f)  

if the Bottler is organized as a partnership, not to change the composition of
such partnership by the inclusion of any new partners or the release of existing
partners without the prior written consent of the Company.

  In addition to the foregoing provisions of this Clause 27, if a proposed
change in ownership or control of the Bottler involves a direct or indirect
transfer to or acquisition of ownership or control of the Bottler, in whole or
in part, by a person or entity authorized by the Company to manufacture, sell,
distribute or otherwise deal in any beverage products and/or any Trade Marks of
the Company (the “Acquiror Bottler”), the Company may request any and all
information it considers relevant from both the Bottler and the Acquiror Bottler
in order to make its determination as to whether to consent to such change. In
any such circumstances, the parties hereto, recognizing and acknowledging the
vested and legitimate interest of the Company in maintaining, promoting and
safeguarding the overall performance, efficiency and integrity of the Companys
international bottling, distribution and sales system, expressly agree that the
Company may consider all and any factors, and apply any criteria that it
considers relevant in making such determination.   It is further recognized and
agreed among the parties hereto that the Company, in its sole discretion, may
withhold consent to any proposed change in ownership or other transaction
contemplated in this Clause 27, or may consent subject to such conditions as the
Company, in its sole discretion, may determine. The parties hereto expressly
stipulate and agree that any violation by the Bottler of the foregoing covenants
contained in this Clause 27 shall entitle the Company to terminate this
Agreement forthwith without liability for damages; and, furthermore, in view of
the personal nature of this Agreement, that the Company shall have the right to
terminate this Agreement without liability for damages if any other third party
or parties should obtain any direct or indirect interest in the ownership or
control of the Bottler, even when the Bottler had no means to prevent such a
change, if, in the opinion of the Company, such change either enables such third
party or parties to exercise a decisive influence over the management of the
Bottler or materially alters the ability of the Bottler to comply fully with the
terms, obligations and conditions of this Agreement.

 

Page 14



--------------------------------------------------------------------------------

28.   The Bottler shall, prior to the issue, offer, sale, transfer, trade or
exchange of any of its shares of stock or other evidence of ownership, its
bonds, debentures or other evidence of indebtedness, or the promotion of the
sale of the above, or stimulation or solicitation of the purchase or an offer to
sell thereof, obtain the written consent of the Company whenever the Bottler
uses in this connection the name of the Company or the Trade Marks or any
description of the business relationship with the Company in any prospectus,
advertisement or other sales efforts. The Bottler shall not use the name of the
Company or the Trade Marks or any description of the business relationship with
the Company in any prospectus or advertisement used in connection with the
Bottler’s acquisition of any shares or other evidence of ownership in a third
party without the Company’s prior written consent.

 

VIII. GENERAL PROVISIONS

 

29.   The Company may assign any of its rights and delegate all or any of its
duties or obligations under this Agreement to one or more of its subsidiaries or
related companies provided, however, that any such delegation shall not relieve
the Company from any of its contractual obligations under this Agreement. In
addition, the Company, in its sole discretion, may through written notice to the
Bottler appoint a third party as its representative to ensure that the Bottler
carries out its obligations under this Agreement, with full powers to oversee
the Bottler’s performance and to require from the Bottler its compliance with
all the terms and conditions of this Agreement. 30.   Neither the Company nor
the Bottler shall be liable for failure to perform any of their respective
obligations hereunder when such failure is caused by or results from:   (a)  

strike, blacklisting, boycott or sanctions imposed by a sovereign nation or
supra-national organization of sovereign nations, however incurred; or

  (b)  

act of God, force majeure, public enemies, authority of law and/or legislative
or administrative measures (including the withdrawal of any government
authorization required by any of the parties to carry out the terms of this
Agreement), embargo, quarantine, riot, insurrection, a declared or undeclared
war, state of war or belligerency or hazard or danger incident thereto; or

  (c)  

any other cause whatsoever beyond their respective control.

  In the event the Bottler is unable to perform its obligations as a consequence
of any of the contingencies set forth in this Clause 30, and for the duration of
such inability, the Company and Authorized Suppliers shall be relieved of their
respective obligations under Clauses 2 and 5; and provided that, if any such
failure by any party shall persist for a period of six (6) months or more, any
of the parties hereto may terminate this Agreement without liability for
damages. 31.   (a)  

The Coca-Cola Company reserves the sole and exclusive right to institute any
civil, administrative or criminal proceedings or actions, and generally to take
or seek any available legal remedy it deems desirable, for the protection of its
reputation, Trade Marks, and other intellectual property

 

Page 15



--------------------------------------------------------------------------------

   

rights, as well as for the protection of the Concentrate, the Syrup and the
Beverage, and to defend any action affecting these matters. At the request of
The Coca-Cola Company, the Bottler will render assistance in any such action.
The Bottler shall not have any claim against the Company as a result of such
proceedings or action or for any failure to institute or defend such proceedings
or action. The Bottler shall promptly notify the Company of any litigation or
proceedings instituted or threatened affecting these matters. The Bottler shall
not institute any legal or administrative proceedings against any third party
which may affect the interests of the Company without the prior written consent
of the Company.

  (b)  

The Coca-Cola Company has the sole and exclusive right and responsibility to
initiate and defend all proceedings and actions relating to the Trade Marks. The
Coca-Cola Company may initiate or defend any such proceedings or actions in its
own name or require the Bottler to institute or defend such proceedings or
actions either in its own name or in the joint names of the Bottler and The
Coca-Cola Company.

32   (a)  

The Bottler agrees to consult with the Company on all product liability claims,
proceedings or actions brought against the Bottler in connection with the
Beverage or Approved Containers and to take such action with respect to the
defense of any such claim or lawsuit as the Company may reasonably request in
order to protect the interests of the Company in the Beverage, the Approved
Containers or the goodwill associated with the Trade Marks.

  (b)  

The Bottler shall indemnify and hold harmless the Company, its affiliates and
their respective officers, directors and employees from and against all costs,
expenses, damages, claims, obligations and liabilities whatsoever arising from
facts or circumstances not attributable to the Company including, but not
limited to, all costs and expenses incurred in settling or compromising any of
the same arising out of the preparation, packaging, distribution, sale or
promotion of the Beverage by the Bottler, including, but not limited to, all
costs arising out of the acts or defaults, whether negligent or not, of the
Bottler, the Bottler’s distributors, suppliers and wholesalers.

  (c)  

The Bottler shall obtain and maintain a policy of insurance with insurance
carriers satisfactory to the Company giving full and comprehensive coverage both
as to amount and risks covered in respect of matters referred to in subclause
(b) above (including the indemnity contained therein) and shall on request
produce evidence satisfactory to the Company of the existence of such insurance.
Compliance with this Clause 32(c) shall not limit or relieve the Bottler from
its obligations under Clause 32(b) hereof.

33.   The Bottler covenants and agrees:   (a)  

that it will make no representations or disclosures to public or government
authorities or to any other third party, relating to the Concentrate, the Syrup
or the Beverage without the prior written consent of the Company;

 

Page 16



--------------------------------------------------------------------------------

  (b)  

in the event that the Bottler is publicly listed or traded, it will disclose to
the Company any financial or other information relating to the performance or
prospects of the Bottler at the same time as the Bottler is required to disclose
such information pursuant to the regulations of the stock exchange or the
securities or corporations law applicable to the Bottler;

  (c)  

that it will at all times, both during the continuance and after termination of
this Agreement, keep strictly confidential all secret and confidential
information including, without limiting the generality of the foregoing, mixing
instructions and techniques, sales, marketing and distribution information,
projects and plans, relating to the subject matter of this Agreement, which the
Bottler may receive from the Company, or in any other manner, and to ensure that
such information shall be made known only to those officers, directors and
employees bound by reasonable provisions incorporating the secrecy obligations
set out in this Clause; and

  (d)  

that upon the expiration or earlier termination of this Agreement, it will
forthwith hand over to the Company or to whomever the Company may direct all
written or graphic, electromagnetic, computerized, digital or other materials
comprising or containing any information subject to the obligation of
confidentiality hereunder.

34.   The Bottler agrees to inform the Company:   (1)  

When a Country or Channel in the Territory becomes subject to the terms of the
Undertaking given by the Bottler to the European Commission (the “Undertaking”),
or ceases to be subject to the Undertaking because the applicable thresholds set
out in the Undertaking are not met.

  (2)  

Of any action it becomes aware of that is initiated by a third party before a
competent regulatory authority or court, in which it is alleged that the Bottler
has violated any of the terms of the Undertaking.

  (3)  

Of steps it has taken to ensure compliance with the Undertaking.

  (4)  

If at any time during the term of this Agreement or the period of the
Undertaking, it intends to contact the European Commission or a national
competition authority in any country in the European Economic Area on any matter
relating to the Undertaking or on a provision of this Agreement that relates to
the Undertaking.

35.   The Company and the Bottler recognize that incidents may arise which can
threaten the reputation and business of the Bottler and/or negatively affect the
good name, reputation and image of The Coca-Cola Company and the Trade Marks. In
order to address such incidents, including but not limited to any questions of
quality of the Beverage that may occur, the Bottler will designate and organize
an incident management team and inform the Company of the members of such team.
The Bottler further agrees to cooperate fully with the Company and such third
parties as the Company may designate and coordinate all efforts to address and
resolve any such incident consistent with procedures for crisis management that
may be issued to the Bottler by the Company from time to time.

 

Page 17



--------------------------------------------------------------------------------

36.   In the event of any provisions of this Agreement being or becoming legally
ineffective or invalid, the validity or effect of the remaining provisions of
this Agreement shall not be affected; provided that the invalidity or
ineffectiveness of the said provisions shall not prevent or unduly hamper
performance hereunder or prejudice the ownership or validity of the Trade Marks.
The right to terminate in accordance with Clause 24(a)(2) is not affected
hereby. 37.   (a)  

As to all matters and things herein mentioned, this Agreement, as may be amended
or supplemented in writing from time to time, shall constitute the only
agreement among the Company and the Bottler. All prior agreements of any kind
whatsoever among the parties relating to the subject matter are cancelled
hereby; provided, however, that any written representations made by the Bottler
upon which the Company relied in entering into this Agreement shall remain
binding upon the Bottler.

  (b)  

Any waiver or modification of, or alteration or addition to, this Agreement or
any of its provisions, shall not be binding upon the Company or the Bottler
unless same shall be executed by duly authorized representatives of the Company
and the Bottler.

  (c)  

All written notices given pursuant to this Agreement shall be by courier,
telefax, hand or registered (air) mail and shall be deemed to be given on the
date such notice is dispatched, such hand delivery is effected, or such
registered letter is mailed. Such written notices shall be addressed to the last
known address of the party concerned. Each party shall promptly advise the other
parties of any change in its address.

38.   Failure of the Company to exercise promptly any right herein granted, or
to require strict performance of any obligation undertaken herein by the
Bottler, shall not be deemed to be a waiver of such right or of the right to
demand subsequent performance of any and all obligations herein undertaken by
the Bottler. 39.   The Bottler is an independent contractor and is not an agent
of or a partner or joint venturer with, the Company. The Bottler agrees that it
will neither represent, nor allow itself to be held out as an agent of or
partner or joint venturer with the Company. 40.   The headings herein are solely
for the convenience of the parties and shall not affect the interpretation of
this Agreement. 41.   This Agreement shall be interpreted, construed and
governed by and in accordance with the laws of England, without giving effect to
any applicable principles of choice or conflict of laws.

 

Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The Coca-Cola Company and The Coca-Cola Export Corporation
in Atlanta, Georgia, United States of America, and the Bottler in Uxbridge,
England, have caused these presents to be executed in triplicate by the duly
authorized person or persons on their behalf on the dates indicated below.

 

    THE COCA-COLA COMPANY       COCA-COLA ENTERPRISES LIMITED   By:        

LOGO [g65438sig-005.jpg]

    By:      

LOGO [g65438sig-007.jpg]

          Authorized Representative           Authorized Representative   Date:
        1/10/2008     Date:       1/14/2008

 

THE COCA-COLA EXPORT CORPORATION

  LOGO [g65438sig-008.jpg]         By:  

LOGO [g65438sig-006.jpg]

                Authorized Representative               Date:   1/10/2008    

 

Page 19